DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “320°C and 450°C”, and the claim also recites “very preferably between 330°C and 435°C” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koseoglu (US 2011/0079541) in view of Gruia (US 4,921,595) and Thakkar (US 6,217,746).
Regarding claims 1-17, Koseoglu teaches a process for converting hydrocarbons while minimizing HPNA production [0003].  Koseoglu teaches hydrotreating and hydrocracking a feedstock [0024], [0010], [0045], followed by separation of products into a gaseous fraction, naphtha, diesel, and bottoms stream boiling above 370°C [0024].  A portion of the bottoms stream may be purged [0048], while another portion is sent to hydrogenation and hydrocracking steps and the hydrogenated/hydrocracked effluents are recycled to fractionation [0046].
Koseoglu does not explicitly disclose (1) high pressure separator, or the conditions of hydrotreatment, hydrocracking, or hydrogenation (2) Koseoglu teaches combined hydrotreating/hydrocracking, as well as combined hydrogenation/hydrocracking while the instant claims require separate zones.
Regarding (1), Gruia teaches a similar process in which fractionation includes a high pressure separator (column 10, lines 10-column 11, line 5).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated well-known separation equipment, such as the high pressure separator of Gruia, for the benefit of obtaining the desired separations.
Further, it would have been obvious to the person having ordinary skill in the art to have appropriately selected process conditions, in order to obtain the desired hydrotreatment, hydrocracking, and hydrogenation, as well as the desired reduction of HPNA compounds.  Gruia teaches hydrocracking temperatures of 232-454°C, 3.45-20.68 MPa, space velocity of 0.2-20 hr-1, and hydrogen rate of 337-2528 m3/m3 (column 6, lines 54-64), overlapping with the claimed hydrotreatment/hydrocracking conditions.  Gruia teaches hydrogenation of the HPNA stream at temperatures of 50-454°C, pressures of 0-20.68 MPa, space velocity of 0.05-20 hr-1, and hydrogen rate of 33.71-8427 m3/m3 (column 7, line 40-column 8, line 5) using an alumina catalyst (column 8, lines 57-65) with preferred metals including nickel, platinum, and palladium (column 9, lines 29-31), overlapping with the claimed hydrogenation/hydrocracking steps.  Gruia also teaches that the hydrogenation stage converts the HPNA by hydrogenation as well as hydrocracking (column 7, lines 60-66).  Gruia teaches that the platinum/palladium, and nickel are preferred, and in this regard, Examiner considers the further recited group VI compositions to be optional (column 9, lines 29-50).
Regarding (2), Examiner notes that Koseoglu teaches the same process steps applied to the same feeds, to obtain the same benefits of reduction of HPNA.  In this regard, Examiner considers the claims to simply split the steps of Koseoglu into separate stages, yet still achieve the same HPNA minimization.  Therefore, Examiner considers the splitting of Koseoglu into separate stages to be an obvious modification, since it is not seen where Applicant has distinguished the manner or result of the steps.  
Further, Thakkar teaches a similar process, in which hydrotreating and hydrocracking are performed in two separate stages (column 5, line 51-column 6, lines 14).
Therefore, the person having ordinary skill in the art in separating the Koseoglu steps into separate stages.  It is not seen where such a modification would result in any new or unexpected result.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,982,157. Although the claims at issue are not identical, they are not patentably distinct from each other because in ‘157 step e) has a cut off of “above 175°C”, which overlaps with the instantly claimed “above 350°C”.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17420760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘760 performs hydrogenating and hydrocracking in a different order than claimed.  However, Examiner notes that the order of process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP  2144.04, IV, C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17421509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘509 step e) has a cut off of “above 175°C”, which overlaps with the instantly claimed “above 350°C”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 17260853 – related application drawn to hydrocracking and treatment of HPNA compounds, now abandoned.
Hoehn (US 6,379,532) – teaches hydrocracking with rejection of heavy polynuclear aromatics, as well as recycle of HPNA (see abstract, figure).
Fetzer (US 5,232,577) – teaches hydrocracking, fractionation, purging a portion of the recovered bottoms, and treatment of a second portion by hydrocracking (see figure 2). 
Wang (US 2017/0362516) – teaches hydrocracking with prevention of accumulation of HPNA [0006].
Yoon (US 2009/0045100) – teaches hydroconversion, followed by fractionation, and recycle of unconverted bottoms (see figure).
Umansky (US 2011/0132803) -teaches hydrocracking with reduction of HPNA production [0013].
Kalnes (US 4,931,165) – teaches hydrocracking with minimization of HPNA compounds (column 2, lines 45-65).
Scott (US 3,172,835) – teaches hydrocracking, with partial purge and partial hydrotreatment of bottoms (see figure 1).
Verstraete (US 2018/0362864) – teaches hydrocracking with minimization of hpna [0006-0012].
Kim (US 2009/0050524) – teaches hydroconversion, with recycle of unconverted compounds (See figure).
Hudson (US 4,618,412) – teaches hydrocracking, with PNA removal from bottoms.
Ramaseshan (US 2014/0262941) – teaches hydroconversion with treatment of bottoms (see figure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771